Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 14-1806

                       LESLIE OCASIO, ET AL.,

                       Plaintiffs, Appellants,

                                     v.

                              NEFTALÍ SOTO,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Jay A. García-Gregory, U.S. District Judge]


                                  Before

                 Torruella, Kayatta, and Barron,
                         Circuit Judges.


     Juan P. Rivera-Román and JRAF Law Firm on brief, for
appellants.
     Margarita Mercado-Echegaray, Solicitor General, Department of
Justice, Commonwealth of Puerto Rico, and Andrés González-
Berdecía, Assistant Solicitor General, on brief, for appellee.


                           October 23, 2015
               BARRON, Circuit Judge.       Plaintiffs     appeal    from     the

District Court's grant of Defendant Neftalí Soto's motion to

dismiss their due process challenge, which arises out of a failed

settlement negotiation of employment claims.             We affirm.

                   The complaint alleges the following facts.                Soto

was Puerto Rico's Secretary of Agriculture in January of 1997 when

he   fired     approximately    600     employees   of   the    Department    of

Agriculture.        Many   of   these   former   employees,     including    the

plaintiffs here, sued in a Puerto Rico court. One group of fifty

such former employees obtained a favorable judgment from a Puerto

Rico court and then settled with the Department of Agriculture.

Meanwhile, another set of approximately 200 cases, including those

of the plaintiffs here, remained pending before a Puerto Rico

court.    At some point, settlement negotiations began between those

200 plaintiffs and the Department.               At various points a new

Secretary of Agriculture, as well as attorneys from the Puerto

Rico Departments of Agriculture and Justice, recommended settling

with     the    former     employees.       Nonetheless,       the   settlement

negotiations dragged on without being completed.                Then, in 2012,

when the settlement was all but agreed to and about to be signed,

Soto again became the Secretary of Agriculture and refused to

settle with the former employees.

                   On the basis of these alleged facts, the plaintiffs

brought suit in Federal District Court, claiming that Soto violated


                                         - 2 -
their procedural and substantive due process rights by refusing to

settle with them.     The District Court dismissed the suit under

Federal Rule of Civil Procedure 12(b)(6) because the plaintiffs

had not adequately alleged a violation of a constitutionally

protected right.    See Ocasio v. Soto, No. 13–1699 (JAG), 2014 WL

2586278, at * 2 (D.P.R. June 10, 2014)("Plaintiffs cannot seriously

claim they are entitled to the settlement of the state court case

absent consent from the opposing party.").

          We review the grant of a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6) de novo.     See Carter's of New

Bedford, Inc. v. Nike, Inc., 790 F.3d 289, 291 (1st Cir. 2015).

In doing so, "[w]e assume the truth of all well-pleaded facts in

the complaint and indulge all reasonable inferences that fit the

plaintiff's stated theory of liability."      Id. (quoting Centro

Médico del Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1, 5

(1st Cir. 2005)) (internal quotation marks omitted).

          "In order to establish a substantive due process claim,

the plaintiff must first show a deprivation of a protected interest

in . . . property."    Rivera v. Rhode Island, 402 F.3d 27, 33-34

(1st Cir. 2005).   Similarly, in order "[t]o establish a procedural

due process claim under § 1983, a plaintiff must [have] alleged

that she was deprived of a property interest." Maymi v. P.R. Ports

Auth., 515 F.3d 20, 29 (1st Cir. 2008).      Plaintiffs repeatedly

assert in their briefs that they had a constitutionally protected


                                  - 3 -
interest in their jobs, see Cleveland Bd. of Educ. v. Loudermill,

470   U.S.     532,    542    (1985),     but    the    complaint    identifies     the

settlement (rather than the jobs) as the only protected property

interest that was infringed. The plaintiffs have not developed any

argument, however, as to why they have a constitutionally protected

interest in a settlement that the government refuses to consummate.

And plaintiffs make no other constitutional claim.                      We therefore

affirm       the   District     Court's    order       dismissing    the   case     with

prejudice on the ground that the plaintiffs had "failed to put

forth    a    cognizable      violation    of    a     constitutionally    protected

property right."             Ocasio, 2014 WL 2586278, at * 2; see Gemco

Latinoamerica, Inc. v. Seiko Time Corp., 61 F.3d 94, 101 (1st Cir.

1994)("An appellant waives arguments not made or only cursorily

developed.").

               For    the    reasons    stated    above,    the     judgment   of    the

District Court is Affirmed.




                                            - 4 -